Exhibit 10.4


FIVE STAR PRODUCTS, INC.
10 East 40th Street, Suite 3110
New York, New York 10016
 

  June 26, 2008

 
Joseph Leven
c/o Five Star Products, Inc.
10 East 40th Street, Suite 3110
New York, NY 10016


Re:  Five Star Products, Inc. – Agreement Regarding Options


Reference is made to (i) Five Star Products, Inc., a Delaware corporation, with
an address at 10 East 40th Street, Suite 3110, New York, NY (the “Company”),
(ii) National Patent Development Corporation, a Delaware corporation, with an
address at 10 East 40th Street, Suite 3110, New York, NY (“National Patent”),
(iii) that certain Stock Option Agreement (the “Stock Option Agreement”), dated
as of March 1, 2007 between the Company and Joseph Leven (the “Grantee”),
annexed hereto as Annex A, and (iv) that certain Tender Offer and Merger
Agreement (the “Tender Offer Agreement”) dated as of June 26, 2008, among
National Patent, NPDV Acquisition Corp. (the “Purchaser”) and the Company.


Pursuant to the Stock Option Agreement and the terms of the Company’s 2007
Incentive Stock Plan (the “2007 Plan”), Grantee was granted options (the
“Options”) to purchase from the Company, all or any part of 125,000 shares (the
“Option Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), at an initial purchase price of $0.38 per share (subject to
adjustment as provided in the 2007 Plan)(the “Exercise Price”), which Options
become vested and exercisable subject to the terms and conditions set forth in
the Stock Option Agreement and the 2007 Plan (such vested options are referred
to herein as the “Vested Options”).  As of the date hereof, Grantee holds an
aggregated of 125,000 Options consisting of 41,625 Vested Options and 83,375
Options that have not yet vested and are not exercisable (the “Unvested
Options”).
 
This agreement (this “Agreement”) is to confirm and memorialize the
understanding by and among National Patent, the Company and Grantee pursuant to
which the Company shall deliver to Grantee the Purchase Price (as defined
herein) as consideration for Grantee’s agreement not to exercise Grantee’s
Options after the date hereof and the cancellation of Grantee’s Options and the
termination of the Stock Option Agreement upon payment of the Purchase Price.


Pursuant to the Tender Offer Agreement, (i) the Purchaser shall acquire all of
the outstanding shares of Common Stock by commencing a tender offer (the “Tender
Offer”) to purchase up to 100% of the shares of Common Stock at the Offer Price
(as defined in the Tender Offer Agreement) and (ii) following the consummation
of the Tender Offer, the Purchaser shall merge with and into the Company, with
the Company being the surviving corporation (the “Merger”).
 

--------------------------------------------------------------------------------


 
In connection with the Tender Offer and Merger, National Patent, the Company and
Grantee hereby agree that as consideration for Grantee’s agreement to not
exercise Grantee’s Options and the cancellation of Grantee’s Options and
termination of the Stock Option Agreement, and in consideration for past
services rendered by Grantee to the Company and future services to be rendered
by Grantee to the Company, the Company shall pay to Grantee, promptly following
the completion of the Merger (or such earlier date as selected by the Company),
a purchase price (the “Purchase Price”) equal to $10,000 (subject to reduction
for withholding taxes).


This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and shall be interpreted and construed in accordance with the
laws of the State of New York.  This Agreement sets forth the entire agreement
between the parties hereto and shall not be modified except by written agreement
signed by the parties hereto.  This Agreement shall terminate and be of no force
and effect if the Merger is not consummated by December 31, 2008.


By countersigning this Agreement where indicated below and returning it to the
Company, Grantee agrees to, and accepts, the terms of this Agreement.


 

  Sincerely,           FIVE STAR PRODUCTS, INC.          
 
By:
/s/ Ira J. Sobotko       Name: Ira J. Sobotko       Title: Senior Vice
President, Finance          

 
 

 
NATIONAL PATENT DEVELOPMENT
CORPORATION
         
 
By:
/s/ John C. Belknap       Name: John C. Belknap       Title: Vice President    
     



 


AGREED UPON AND ACCEPTED BY:




 

/s/ Joseph Leven   JOSEPH LEVEN, Individually  

 

--------------------------------------------------------------------------------


 
ANNEX A

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------